Title: To George Washington from Brigadier General Thomas Nelson, Jr., 30 June 1778
From: Nelson, Thomas Jr.
To: Washington, George


                    
                        My Dear General
                        Port Royal [Va.] June 30th 1778
                    
                    I have omitted writing to you for some time because I had it not in my power to ascertain the number of Volunteers that would enter into the Corps of Cavalry. After taking great pains and riding many Miles to raise this Corps, I am sorry to observe, that I have not hopes of it reaching one hundred, notwithstanding several of the first young Gentlemen in the Country have turn’d out to set the example to others.
                    So great is the aversion of the Virginians to engaging in the Army that they are not [to] be induc’d by any method. I cannot say they are in an apathy, for veiw them in the Mercantile way, and they are as alert as could be wish’d, or rather more so, almost every Man being engag’d in accumulating Money. Public Virtue & Patriotism is roll’d down to  South Quay and there shipd off in Tobacco Hogsheads, never more, in my opinion, to return. The number of resignations in the Virginia line is induced by Officers, when they have returnd, finding that every Man who remains at home is making a fortune, whilst they are spending what they have, in the defence of their Country. If a stop be not put to the destructive trade, that is at present carried on here, there will not be a spark of Patriotic fire left in Virginia in a few Months. Perhaps were I to wait two or three Months I might be able to carry a few more Men into the field than I have mention’d, but as they engag’d only for this Campaign, I think it better to march in a short time with a less number, than to let the Campaign wear away, and at last not add many more.
                    I have written to Colo. Baylor to know whether he can spare me any of the Swords and Pistols that he has engag’d at Mr Hunters works. If that can be done, I could march in ten or twelve days. otherways I must send to Baltimore for them, which will detain me some time. You may be assur’d sir that I will be as expeditious as circumstances will permit, never Man being more anxious to join you that Your Obedt Sert
                    
                        Thos Nelson jr.
                    
                